Citation Nr: 0825716	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-14 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active military duty from May 1980 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which, inter alia, denied entitlement to service 
connection for a psychiatric disorder to include post-
traumatic stress disorder (PTSD) and declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a back disorder.

The issue of entitlement to service connection for a back 
disorder was originally denied in a February 1988 rating 
decision.  Initial review of the claims folder appears to 
indicate that a notice of this denial was furnished to the 
veteran two weeks later in February 1988.  However, the 
letter informing the veteran of the denial of her service 
connection claim was returned to the RO as undeliverable.  
Further attempt to locate and to notify the veteran of the 
denial of her service connection claim does not appear to 
have been made.  Because the veteran was not actually 
notified of the original denial of her service connection 
claim in February 1988, the decision, dated in that month, 
cannot be considered final.  As such, the current issue 
regarding the veteran's back claim is correctly characterized 
as entitlement to service connection for a back disorder.

In April 2002, the Board remanded these issues to the RO for 
further evidentiary development.  In an October 2002 rating 
decision, the RO granted service connection for PTSD at a 30 
percent disability rating.  As such, this issue is no longer 
a part of this appeal.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  Since the grant of service 
connection, the veteran has perfected an appeal of the 
disability rating assigned for her PTSD.  This is addressed 
in a separate action by the Board.

In December 2003, the issue of entitlement to service 
connection for a back disability was again remanded to the RO 
for further development, and was returned to the Board for 
appellate review. 

In an April 2005 decision, the Board denied entitlement to 
service connection for a back disorder.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2007 Order, the Court 
vacated the Board's decision and remanded this appeal for 
further development consistent with instructions in a 
December 2006 Joint Motion to Remand.

In May 2007, the Board remanded the case for additional 
development; it is again before the Board for further 
appellate review.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
back disorder is related to service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in June 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a September 2007 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until June 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in September 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Although congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation concerning service connection, VA's 
General Counsel, has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  Under VAOPGCPREC 82-90 a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexist claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)).

A May 1981 service treatment record reflects the examiner's 
assessment that the veteran had chronically recurring mid-
back pain.  She was put on a profile in October 1981 due to 
steady back pain during the prior week, with discomfort over 
the prior several months.  In November 1981 she was seen 
again when her back condition was much improved with minimal 
pain and discomfort.  She was seen in June 1983 for pain 
along the entire length of her spine, made worse with 
bending.  There was tenderness to palpation of the 
paravertebral muscles, tightness was noted and deep tendon 
reflexes were within normal limits.  The assessment was 
thoracic, lumbar back pain and she was instructed to avoid 
aggravating activity.  In October 1983, she was again seen 
for thoracic back pain without a recent injury.  She reported 
having similar back pains for the previous two to three 
years.  She was on a profile with instructions to avoid 
lifting over five pounds and no bending, stooping or running.  
She was seen again later that month and reported that she was 
feeling better but it still hurt.  There are no other service 
treatment records which show treatment for a back condition.

Post-service private medical records in December 1986 reflect 
that the veteran sought treatment for complaints of back pain 
which had been persistent over the past day.  The private 
examiner provided an impression of low back strain.  An April 
2000 VA medical record shows that the veteran complained of 
lower back pain for the past two days.  Physical examination 
demonstrated lumbar paraspinous tenderness and the assessment 
was back pain/strain.  

A March 2001 VA joints examination report reflects that the 
veteran's posture was good.  Flexion was to 90 degrees, 
extension to 40 degrees, lateral flexion was 40 degrees to 
each side and rotation was 20 degrees to each side.  The 
examiner's impression was lumbar and thoracic pain without 
permanent disability.  Contemporaneous x-rays of the 
veteran's lumbosacral spine and thoracic spine were 
unremarkable.  

A September 2002 VA spine examination report reflects the 
examiner's notes that he had reviewed the veteran's claims 
folder but did not have access to her current medical file.  
The veteran reported having intermittent low back pain.  The 
examiner noted that the pathology of the veteran's back pain 
was a structural or developmental abnormality in the back 
called lumbarization of the first sacral segment, and that 
this causes an abnormal articulation between S1 and S2.  The 
remainder of the spine was essentially normal.  Neurological 
examination was entirely unremarkable.  The examiner opined 
that the veteran did not develop her structural abnormality 
as a consequence of being in the service.  The examiner 
indicated that the veteran's back pathology was probably not 
at least as likely as not related to her in-service low back 
strain, and that her back pain while in the service was 
probably secondary and caused by the structural abnormality.  
The examiner noted that there were no actions or injuries 
recorded in the service.  The diagnosis was chronic low back 
pain as well as lumbarization of the first sacral segment, 
which he felt was probably the etiology of the veteran's 
chronic low back pain.  X-rays taken of the veteran's 
lumbosacral spine at this examination showed minimal 
degenerative changes which were slightly worse than previous 
radiographic films.  

A January 2005 VA spine examiner, who provided a detailed 
account of the evidence included in the veteran's claims 
file, diagnosed the veteran with chronic, thoracic and lower 
back pain and a developmental defect with thoracolumbar 
scoliosis and lumbarization of S1.  The examiner stated that, 
despite the treatment for an acute back condition she 
received in service, her current condition was not related to 
the back condition in service.  He indicated that the 
veteran's intermittent back pain is probably caused by the 
developmental deformity in her back.  He concluded that the 
veteran now suffered from a developmental defect of the back 
which was not aggravated by the veteran's military service.

A May 2006 initial report from the Boise Spine Center shows 
that the veteran reported that she had back pain since the 
military, when her job duties included lifting and moving 
very heavy objects.  She complained of constant back pain, 
primarily in the lower back, and mid and upper back 
stiffness.  She did not have radiation to her lower 
extremities.  Upon examination, the veteran had mild to 
moderate reduction in range of motion in flexion and 
extension with pain at end range.  A contemporaneous 
radiology report showed that the veteran had mild 
levoscoliosis of the lumbar spine.  There was transitional 
anatomy present with partial lumbarization of the S1 vertebra 
with prominent right transverse proves of the S1 articulating 
with the right sacral region.  There was no spondylolysis or 
spondylolisthesis.  There was mild bilateral L5-S1 and to a 
lesser degree L4-L5 facet degenerative changes.  No other 
significant abnormalities were noted.  The assessment was 
myofascial low back and thoracic pain and spinal disfunction.  
The examiner opined that that the veteran had suffered from a 
chronic lumbar and thoracic sprain/strain that was never 
given proper treatment.  He noted that it was typical for 
scar tissue and fibrotic adhesions to develop when an injury 
has occurred, and if proper exercises and myofascial 
treatment are not rendered, myofascial pain can result.  The 
examiner observed that the veteran had obvious areas of 
hypertonicity and tenderness that are a cause of pain and 
functional impairment.  The examiner also noted that her 
radiology findings may be unrelated to her pain and that her 
scoliosis and transitional anatomy were congenital issues 
that are rarely symptomatic.  The examiner opined that, these 
congenital issues may lead to prolonged recovery when 
injuries do happen, and it may predispose the veteran to an 
increased likelihood of injury through biomechanical stress, 
but it is unlikely that the congenital abnormalities are 
responsible for her pain.   The examiner concluded that, far 
more likely was the fact that she sprained/strained her 
ligaments and muscle in her back through heavy lifting and, 
since she did not receive physical therapy or other 
conservative management focused on reducing scar tissue, she 
has developed a myofascial pain in her thoracic and lumbar 
regions.

A June 2006 private physician's letter reflects that the 
veteran reported constant low back pain which began while in 
the military and she was required to move very heavy objects.  
Upon examination of her lumbar spine, she had positive right-
sided lipoma versus soft tissue mass in the right lumbar 
region, tender to palpation.  There were positive mild 
bilateral paraspinous musculature tenders.  The examiner 
noted negative gluteal and piriformis tenderness, positive 
moderate bilateral facet tenderness and positive mild to 
moderate bilateral sacroiliac joint tenderness.  The 
assessment/plan was, based on the veteran's chronic low back 
pain, the physician recommended a lumbar magnetic resonance 
imaging (MRI) study for further evaluation of possible lipoma 
versus soft tissue mass.  A July 2006 MRI reflected minimal 
facet arthropathy and hypertrophy, L4-L5 and L5-S1, 
multilevel disc bulging and mild vertebral spurring, no 
significant spinal canal or neural foraminal compromise, 
large field of view T1 and fat-saturated T2 weighted 
sequences failed to demonstrate significant abnormality in 
the region of presumed palpable abnormality that is marked 
with a cutaneous marker.  The findings were most compatible 
with lipoma.  

A September 2007 VA spine examination report reflects the 
veteran's report that she originally injured her back while 
in service while pushing and pulling heavy equipment.  A 
contemporaneous MRI reflected that the lumbar bodies 
maintained their normal height and alignment.  There were 
mild degenerative changes about the lumbosacral spine and no 
evidence of spondylolysis or spondylolisthesis.  The examiner 
concluded that there was partial lumbarization or partial 
sacralization, depending on the point of view, of the lowest 
lumbar-type vertebra.  The examiner noted that the 2006 MRI 
showed arthropathy and hypertrophy, L4-L5 and L5-S1, with no 
spinal canal or neural or foraminal compromise.  The 
diagnosis was lumbar strain, scoliosis and degenerative 
arthritis, which was not as likely as not due to service.  In 
an addendum to the examination report, the examiner opined 
that the veteran's low back pain is not etiologically related 
to her active duty, that it is not at least as likely as not 
that the veteran has a chronic back disorder which began in 
service and that it is not at least as likely as not that the 
arthritis manifested during service or within a year of the 
veteran's release from service. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board notes that the May 2006 private 
examiner opined that that the veteran had suffered from a 
chronic lumbar and thoracic sprain/strain that was never 
given proper treatment.  The examiner also noted that 
congenital issues may lead to prolonged recovery when 
injuries do happen, and it may predispose the veteran to an 
increased likelihood of injury through biomechanical stress, 
but it is unlikely that the congenital abnormalities are 
responsible for her pain.   The examiner concluded that, it 
was far more likely that she sprained/strained her ligaments 
and muscle in her back through heavy lifting and, since she 
did not receive physical therapy or other conservative 
management focused on reducing scar tissue, she has developed 
a myofascial pain in her thoracic and lumbar regions.  The 
veteran's history shows that she only engaged in heavy 
lifting while on active duty in the service.  

It does not appear that the May 2006 private examiner 
reviewed the veteran's claims file, but based his opinion on 
the veteran's self-reported history of her back condition.  
As the veteran's reports are confirmed and supported by the 
evidence in her records, these statements are considered 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The May 2006 examiner gave the assessment of 
myofascial low back and thoracic pain, and spinal 
dysfunction.  As noted above, congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  As such, 
service connection for the veteran's developmental disorder 
or spinal dysfunction is not available.  Other than the 
veteran's developmental deformities in her spine, the 
examiner diagnosed only pain.  However, pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As such, 
  
The Board finds that the preponderance of the competent 
medical evidence is against the veteran's claim.  While the 
May 2006 private examiner appeared to relate her current back 
condition to heavy lifting, which she only performed in 
service, the diagnoses were developmental defects and pain, 
which do not warrant service connection for the reason cited 
above.  As such, the Board does not find this opinion to have 
probative value with regard to whether the veteran has a 
current back disorder which is related to her period of 
active duty.  

Alternatively, the record contains three competent medical 
opinions in which the examiners conclude that the veteran's 
current back disorder is not related to her active duty.  The 
September 2002 VA examiner opined that the veteran did not 
develop her structural abnormality as a consequence of being 
in the service.  The examiner indicated that the veteran's 
back pathology was probably not at least as likely as not 
related to her in-service low back strain, and that her back 
pain while in the service was probably secondary and caused 
by the structural abnormality.  The January 2005 VA spine 
examiner, who provided a detailed account of the evidence 
included in the veteran's claims file, concluded that the 
veteran now suffered from a developmental defect of the back 
which was not aggravated by the veteran's military service.  
The September 2007 VA spine examiner diagnosed lumbar strain, 
scoliosis and degenerative arthritis, which was not as likely 
as not due to service.  In an addendum to the examination 
report, the examiner opined that the veteran's low back pain 
is not etiologically related to her active duty, that it is 
not at least as likely as not that the veteran has a chronic 
back disorder which began in service and that it is not at 
least as likely as not that the arthritis manifested during 
service or within a year of the veteran's release from 
service.  As such, the preponderance of evidence is against 
the veteran's claim for service connection for a back 
disorder.

As noted above, while congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection, these disorders 
would warrant service connection if it was found that the 
disorder was aggravated by active duty.  However, the January 
2005 VA spine examiner indicated that the veteran's 
developmental defect of the back was not aggravated by the 
veteran's military service.  VAOPGCPREC 82-90.

The Board notes that the veteran has been diagnosed with 
arthritis, for which service connection on a presumptive 
basis is available if it is shown that the disorder 
manifested to a compensable degree within one year of 
service.  38 C.F.R. § 3.307, 3.309 (2007).  In the present 
case, there is no evidence that the veteran's arthritis 
manifested within a year of leaving service, as confirmed by 
the opinion of the September 2007 VA spine examiner.

Accordingly, the service-connection claim for a back disorder 
is denied.  The veteran has claimed that she has a back 
condition that is due to pushing and pulling heavy objects 
while in service.  In terms of the veteran's own statements, 
she, as a layperson, with no apparent medical expertise or 
training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


